DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2022.
Applicant's election with traverse of claims 11-17 (Group II) in the reply filed on 09/28/2022 is acknowledged.  The traversal is on the ground(s) that that the methods claimed in Group II (claims 11-17) and Group III (claims 18-23) are related at pre and post processing methods and there is no evidence of a serious search burden on the examiner to examine both groups in the interests of compact prosecution since both methods comprise simultaneous rotation shear and axial extrusion force thereby representing substantially less relevant prior art as compared with all of extrusion.
This is not found persuasive because the inventions of Group II and Group III include limitations that are separate and distinct, e.g. the invention of Group II requires applying the rotational shear and axial extrusion force to one end of the billet while maintaining a majority of the billet below 100°C prior to extrusion, which is not required by the invention of Group III, and the invention of Group III requires artificially aging the extruded product for less than 10 hrs, which is not required by Group II, therefore separate and distinct searches of the extrusion prior art classifications would be required to sufficiently examine both inventive groups, further, a prior art reference that may apply to one invention may not be applicable to the other invention. Therefore, a serious search and examination burden would be placed on the examiner should the restriction/election requirement not be required.
The requirement is still deemed proper and is therefore made FINAL.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/27/2021, 06/25/2021, 12/15/2021, 07/01/2022, 09/28/2022, and 09/28/2022 have been acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-17 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by US 2014/0102161 to Stewart.
As per claims 11-17, Stewart discloses a method for preparing an extruded product from a billet, the method comprising:
[11] providing a billet (billet 702, Fig 24 and 28) for extrusion; while maintaining a majority of the billet below 100°C prior to extrusion (the billet 702 is not pre-heated, the only heating of the billet is provided by friction and deformation during the extrusion process which is effected at a leading end of the billet 702 in contact with the inner surface 726 of the rotation die 106 as shown in Fig 28; Para 0026, 0029, 0065, 0100-0101, and 0109), applying a simultaneous rotational shear (“torsion force/torsion shear”) and axial extrusion force (“pressing”) to one end of the billet to plasticize the one end of the billet (Para 0026, 0029, 0065, 0100-0101, and 0109); and extruding the plasticized one end of the billet with an extrusion die to form an extruded product (see tubing 728 in Fig 28; see step 1250 in Fig 33; Para 0026, 0029, 0065, 0100-0101, and 0109).
[12] further comprising applying the simultaneous rotational shear and axial extrusion force to heat the one end of the billet (heating of the billet is provided by friction and deformation during the extrusion process which is effected at the leading end of the billet 702 in contact with the inner surface 726 of the rotation die 106 as shown in Fig 28; Para 0026, 0029, 0065, 0100-0101, and 0109).
[13] wherein the billet is an as-cast billet (see step 1010 in Fig 31; Para 0114).
[14] wherein an opposing end of the billet (i.e. an end of the billet 702 positioned away from the inner surface 726 of the rotation die 160 as seen in Fig 28) is less than 100°C prior to extrusion (prior to extrusion the billet is not pre-heated at all thereby the opposing end of the billet would be at room temperature at approximately 20°C; Para 0026, 0029, 0065, 0100-0101, and 0109).
[15] wherein an opposing end of the billet (i.e. an end of the billet 702 positioned away from the inner surface 726 of the rotation die 160 as seen in Fig 28) is maintained about ambient temperature prior to extrusion (prior to extrusion the billet 702 is not pre-heated at all thereby the opposing end of the billet would be at ambient temperature; Para 0026, 0029, 0065, 0100-0101, and 0109).
[16] without billet pre-heating prior to starting the extrusion process (Para 0026, 0029, 0065, 0100-0101, and 0109).
[17] wherein the billet is heated during plasticizing (the leading end of the billet 702 in contact with the inner surface 726 of the rotation die 106 of the billet 702 is heated by friction and deformation to a plastic deformable temperature during the extrusion process; Para 0026, 0029, 0065, 0100-0101, and 0109).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,737,959 discloses a method of extruding materials by applying a simultaneous shear force and axial extrusion force to an ingot, wherein the ingot is provided for extrusion at room temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729